Citation Nr: 1027362	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION


The Veteran had active duty service from August 1982 to November 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, NC.  
The Veteran testified at a Board hearing at the RO in May 2010 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.    


FINDINGS OF FACT

1.  A March 2004 RO rating decision denied reopening the issue of 
entitlement to service connection for PTSD; the Veteran filed a 
timely notice of disagreement and a Statement of the Case was 
issued in January 2006 and the Veteran did not appeal.

2.  New and material evidence that raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for PTSD has been received since the March 2004 rating 
decision.

3.  The Veteran meets the DSM-IV criteria for a diagnosis of 
PTSD.  

4.  The Veteran's PTSD was the result of military sexual trauma 
incurred during the Veteran's military service.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying the Veteran's claim of 
entitlement to service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the March 
2004 denial to reopen the Veteran's claim of entitlement to 
service connection for PTSD; thus the claim of service connection 
for PTSD is reopened.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2009).

3.  PTSD was incurred during the Veteran's active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service 
connection for PTSD, which constitutes a complete grant of the 
Veteran's claim.  Therefore, no discussion of VA's duty to notify 
or assist is necessary.

New and Material Evidence

The Veteran's claim to reopen her prior claims involves an 
underlying claim of service connection for PTSD.  Applicable law 
provides that service connection will be granted if it is shown 
that the Veteran suffers from a disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service connection 
for PTSD was originally denied in March 2004.  The Veteran was 
informed of the decision in a March 2004 notification letter.  
The Veteran filed a notice of disagreement regarding the March 
2004 in February 2005.  A Statement of the Case was issued in 
January 2006.  The Veteran failed to submit a timely substantive 
appeal.  Therefore, the March 2004 decision is now final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When an appellant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. 
Cir. 1998).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and the VA may 
then proceed to the merits of the claim on the basis of all the 
evidence of record.

A request to reopen the appellant's claim was received in May 
2006.  The RO denied the request to reopen.  The present appeal 
ensued.  

The RO denied the appellant's claim for service connection for 
left and right shoulder disabilities in the March 2004 decision 
because the record failed to show a current diagnosis of PTSD or 
any mental health disability.  The Decision Review Officer denied 
the claim in the January 2006 Statement of the Case based on the 
lack of credible evidence of an in-service stressor.  Since that 
time, the Veteran has submitted evidence of a diagnosis of PTSD 
related to military sexual trauma and lay testimony describing 
the traumas, including letters from her mother and a fellow 
service-member.  

The lay statements and medical evidence constitute new evidence 
as they were not previously submitted to agency decisionmakers.   
Neither is cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened.  As the Board must presume the credibility of the 
evidence, the evidence raises a reasonable possibility of 
substantiating the claim.  The evidence shows a currently 
diagnosed mental health disability and suggests a relationship 
between the Veteran's PTSD and the sexual trauma she experienced 
in the military.  Therefore, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claim of service connection for PTSD.

Service Connection

As seen above, applicable law provides that service connection 
will be granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  If the 
evidence establishes that the Veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the DSM-IV.  

The Board finds the Veteran's stressor to be credible.  The 
Veteran submitted a letter from a fellow service-member 
documenting the changes in her personality that occurred after 
the trauma.  The Veteran also submitted a letter dated November 
1983 that she wrote to her mother.  In that letter, the Veteran 
tried to reassure her mother after the trauma, noting that she 
planned to take a defense course and that she was no longer as 
friendly to men since the event.  The Veteran also testified as 
to the trauma, the continuity of her symptoms, and the reasons 
why she did not report the trauma at the time.  Based on the 
evidence of record and giving the Veteran the benefit of the 
doubt, the Board finds that the record contains credible 
supporting evidence that the claimed in-service stressor 
occurred.

The Board notes a December 2006 VA psychological evaluation.  The 
examiner noted that the Veteran had experienced an event that 
meets Criterion A requirements for a diagnosis of PTSD.  The 
therapist observed that the Veteran has difficulty recalling 
details from the event and becomes visibly agitated and 
distraught when trying to recall details.  The therapist 
determined that both the test results and the therapist's own 
observations reinforce the diagnosis of PTSD due to military 
sexual trauma.  The record contains numerous VA treatment records 
consistent with the findings in this evaluation.  

In sum, the Veteran suffered sexual trauma during her military 
service.  The Veteran currently has a diagnosis of PTSD.  During 
a December 2006 VA psychological evaluation, the therapist 
specifically related the Veteran's PTSD to her military sexual 
trauma.  Based on the evidence of record, the Board finds that 
entitlement to service connection for PTSD is warranted.  


ORDER

New and material evidence has been received to reopen a claim of 
entitlement to service connection for PTSD.  

Entitlement to service connection for PTSD is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


